Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 1 of 6




 July 1, 2020
Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 2 of 6




                                            AFFIDAVIT

        I, JARID PFALZGRAF, a Special Agent (SA) with the Federal Bureau of Investigation

 (FBI) being duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

 1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (“FBI”) and have been

 so employed since March 2019. Prior to becoming a SA, I served as a Deputy Sheriff for the Green

 Lake County Sheriff's Office in Green Lake, Wisconsin from May 2013 to September 2013 and then

 as a Police Officer for the City of Fond du Lac Police Department in Fond du Lac, Wisconsin from

 September 2013 to May 2019. I am currently assigned to the FBI Miami Child Exploitation and

 Human Trafficking Taskforce. In this capacity, I am responsible for conducting criminal

 investigations and statutes contained in Title 18 of the United States Code, including crimes related

 to child pornography and the sexual exploitation of children.

 2.       I have participated in investigations of persons suspected of violating federal child

 pornography laws, including Title 18, United States Code, Sections 2251, 2252, and 2252A. These

 investigations have included the use of surveillance techniques, the interviewing of subjects and

 witnesses, and the planning and execution of arrest, search, and seizure warrants. In the course of

 these investigations, I have reviewed many still images and videos containing child pornography and

 images depicting minor children engaged in sexually explicit conduct on various forms of electronic

 media including computers, digital cameras, and have discussed and reviewed these materials with

 other law enforcement officers.

  3.    This Affidavit is submitted in support of a criminal complaint which charges JAMES

  EDWARD HILBERT (HILBERT) with possession of visual depictions of minors engaged in


                                                  1
Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 3 of 6




  sexually explicit conduct, in violation of Title 18, United States Code, Section 2252(a)(4)(B) and

  receipt of visual depictions of minors engaged in sexually explicit conduct in in violation of Title

  18, United States Code, Section 2252(a)(2).

  4.    The information set forth in this affidavit comes from my personal involvement in this

  investigation, as well as from information provided to me by other law enforcement officers and

  people with knowledge of the case. This affidavit does not represent every fact law enforcement

  knows about this investigation but is submitted for the limited purpose of establishing probable

  cause for the issuance of the criminal complaint against HILBERT for the aforementioned criminal

  violations.

                             SUMMARY OF THE INVESTIGATION

  5.     On June 30, 2020, a federal search warrant was obtained directing law enforcement to search

  the residence located at 1821 SW 57th Avenue, West Park, Florida 33023. The search warrant was

  obtained based on probable cause to believe that there had been a violation of Title 18, United

  States Code, Sections 2252(a)(2) and 2252(a)(4)(B), (possession and receipt of child pornography)

  and that evidence of said violations existed at the Residence.

  6.     On July 1, 2020, law enforcement executed the federal search warrant at the above

  mentioned residence and seized, among other things, a Samsung cell phone.

  7.     Present during the search of the residence was JAMES EDWARD HILBERT. HILBERT

  was interviewed. HILBERT waived his Miranda rights and admitted that he had been downloading

  child pornography from the Internet and viewing it on the aforementioned cell phone. HILBERT

  stated that he stored child pornography on the aforementioned cell phone.




                                                  2
Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 4 of 6




 8.     The following files were located on the aforementioned cell phone and are described as

   follows:

                  a.   Video 1: Downloaded on October 10, 2019 at 7:40 PM contains footage of
                       what appears to be a male under the age of 18 years of age, exposing his nude
                       genitals.

                  b.   Video 2: Downloaded on October 16, 2019 at 8:50 PM contains footage of
                       what appears to be a male under the age of 18 years of age, exposing his nude
                       genitals.

                  c.   Video 3: Downloaded on October 16, 2019 at 9:51 PM contains footage of
                       what appears to be a male under the age of 18 years of age, exposing his nude
                       genitals.

 9.     In addition to viewing child pornography, HILBERT also admitted to distributing child

 pornography to other individuals in the past utilizing the aforementioned cell phone.

 10.    HILBERT additionally admitted to sexually molesting a seven-year-old male in the past. A

 records check revealed that in 2013, HILBERT was arrested in Broward County for Aggravated

 Child Abuse, Lewd or Lascivious Molestation, Sex Assault by Over 18 YOA with Victim under 12

 YOA, Lewd and Lascivious Molestation of Victim Less Than 12 YOA but only convicted on

 Aggravated Child Abuse. HILBERT is currently on probation for that offense.

                                            Conclusion

 11.    Based on the aforementioned factual information, I respectfully submit that there is probable

 cause to support the arrest of JAMES EDWARD HILBERT, for possession of visual depictions of

 minors engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section




                                                 3
Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 5 of 6




                                            1st
     Case 0:20-cr-60144-RKA Document 1 Entered on FLSD Docket 07/01/2020 Page 6 of 6




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            20-6258-Snow
                               CASE NUMBER: __________________________

                                         BOND RECOMMENDATION



DEFENDANT:                    JAMES EDWARD HILBERT

                             Pre-Trial Detention recommended
                 (Personal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                     By:     ________________________________
                                                             AUSA:
                                                             AUSA: M. Catherine Koontz




Last Known Address:




What Facility:




Agent(s):               Jarid Pfalzgraf, FBI SA
                        (FBI) (SECRET SERVICE) (DEA)             (IRS) (ICE) (OTHER)
